DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Zalik et al. (US 9,300,321) and Mammou et al. (US 2019/0081638) are considered as closest prior art to the claimed invention.
Zalik et al. (Figs. 6-9) discloses a method for compression 3-D data points. The method includes receiving a dataset to be compressed, the dataset including a plurality of data points in a sequence, the data points each including at least four types of attribute values, the attribute value types including an X-coordinate value type, a Y-coordinate value type, a Z-coordinate value type, and at least one associated scalar value type; applying predictive coding to a sequence of attribute values of a same type from the dataset to generate a sequence of prediction errors for a given attribute value type; applying variable length coding to the sequence of prediction errors to generate byte-streams of variable length codes; and compressing the byte-streams of variable length codes using entropy coding (col. 8, lines 1-53).
Mammou et al. (Figs. 1A and 1B) discloses a system comprises an encoder 104 configured to compress attribute information for a point cloud and/or a decoder 116 configured to decompress compressed attribute information for the point cloud. Attribute values for at least one starting point are included in a compressed attribute information file and attribute correction values used to correct predicted attribute values are included in the compressed attribute information file. Attribute values are predicted based, at least in part, on attribute values of neighboring points and distances between a particular point for whom an attribute value is being predicted and the neighboring points. The predicted attribute values are compared to attribute values of a point cloud prior to compression to determine attribute correction values. A decoder follows a similar prediction process as an encoder and corrects predicted values using attribute correction values included in a compressed attribute information file (see, Abstract and paragraphs 67-71).

	Regarding claims 1-8, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “assign to points that have transformed attribute values that comprise one or more significant values a first binary flag value and assign to points that have transformed attribute values that do not comprise a significant value a second binary flag value; evaluate the binary flag values assigned to the points of the set of points to identify consecutive points assigned the first binary flag value and consecutive points assigned the second binary flag value; and for respective runs of points having the first binary flag value as a same assigned binary flag value and for respective runs of points having the second binary flag value as a same assigned binary flag value: encode a value indicating a length of the respective run using a variable- length encoding technique” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 9-16, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “assign to points that have attribute coefficients that comprise one or more significant values a first binary flag value and assign to points that have attribute coefficients values that do not comprise a significant value a second binary flag value; evaluate the binary flag values assigned to the points of the set of points to identify consecutive points assigned the first binary flag value and consecutive points assigned the second binary value; for respective runs of points having the first binary flag value as a same assigned binary flag value and for respective runs of points having the second binary flag value as a same assigned binary flag value: encode a value indicating a length of the respective run using a variable-length encoding technique” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 17-20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “decode the encoded values using a variable length decoding technique to determine respective run lengths of the respective runs; for respective runs having a first binary flag value as a same assigned binary flag value, mark the points associated with the respective runs for further processing to determine attribute coefficient values for the points of the respective runs; and for other respective runs having the second binary flag value as a same assigned binary flag value, assign a zero value to the attribute coefficients for the points associated with the other respective runs” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-2725-1809